Title: From Benjamin Franklin to Samuel Wharton, 17 June 1780
From: Franklin, Benjamin
To: Wharton, Samuel


Dear Sir,
Passy, June 17. 1780.
You oblig’d me very much in sending me Clinton’s Letters. I sent Copies to England and Holland, where it has been printed. Some have doubted its being genuine: My Answer, is, that whether written by him or not, it contains in my Opinion a True State of American and British Affairs in that Quarter. The Protestant Mob in London, begining soberly the 2d. Instant with the attendance on a Petion to Parliament on a refusal to take it into immediate Consideration, proceded to Violence, treated ill several Members, burnt several Ambassadors Chapels and being on the seven following Days join’d by all the disorderly Rogues of the two Cities pillag’d and destroy’d the Houses of Catholics and favourers of Catholiks to the number of near fifty; among them Lord Mansfield’s House with all his furniture, Pictures, Books, Papers, &c, and himself almost frighten’d out of his Wits. If they had done no other Mischief, I would have more easily excused them, as he has been an eminent Promoter of the American War, and it is not amiss that those who have approved the Burning our poor Peoples Houses and Towns should taste a little of the Effects of fire themselves. But they turn’d all the thieves and Robbers out of Newgate to the Number of three hundred and instead of replacing them with an equal number of other Plunderers of the Publick, which they might easily have found among the Members of Parliament, they burnt the Building. It is said they also attempted to plunder the Bank. The Troops fired on them, and kill’d 33.— They were not finally suppress’d till the 9th. at Night; and then chiefly by the City associated Troops. Lord George Gordon is committed to the Tower. Damage done is computed at a Million Sterg. I thank you for yours of the 14th. I have Letters signed by the very officers who now join Capt. Landais, complaining of his Conduct to them in the strongest Terms; and the like from him against them, declaring that he would quit the Ship rather than serve with such a Set. When he came up to Paris, which was only to explain his Conduct, he had no Desire, at least he express’d none to me of returning to the Ship, but on the Contrary worry’d me for an Order to have his things out of her which I declin’d because I would not do an act that should look like punishing him before he was tryed by a Court Martial, that could be only had in America. The separating him and his Officers one would think should be a pleasure to him as well as to them, especially when it appeared his own Act. His Attempt therefore to resume the Command after another was appointed, & when he had received a considerable Sum, advanced to assist him in taking Passage on another Ship, in order to obtain a Trial, and this by exciting a Mutiny just when the Alliance was on the Point of Sailing, is not only unjustifiable but criminal. I have no doubt but your suspicion of his Adviser is well founded. That Genius must either find or make a Quarrel wherever he is. The only excuse for him that his Conduct will admit of, is his being at times out of his senses. This I always allow, and am persuaded that if some of the many Enemies he provokes do not kill him sooner, he will die in a Madhouse.— As to Capt. Landais, I have no other Powers relating to the Alliance, than what are imply’d in my Ministerial office. He was instructed strictly by the Admiralty in America to obey my Orders. He disobey’d them. It is not necessary to discuss those Matters here. We are accountable at home. I am heartily sorry that you have been so long detaind.
I have done every thing in my Power to prevent it. You can have no Conception of the Vexation these Maritime affairs occasion me. It is hard that I who give others no Trouble with my Quarrels, should be plagu’d with all the Perversities of those who think fit to wrangle with one another— I wish you a good Voyage at last, and that I could mend your Company. A Dieu I am ever. Yours affectionately.
BF.
M. Wharton.
